DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 15, 17, and 19 has/have been amended and claim(s) 1-14 and 16 has/have been previously withdrawn. Claims 1-20 are now pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinderer (U.S. Patent No. 6,340,141) in view of Dennes (U.S. Pub. No. 2008/0130261).
As per claim 15, Rinderer teaches a frame (cable support; abstract) for a cell sector radio assembly (although specifically a cell sector radio is not disclosed, the cable support is capable of functioning as such, therefore the limitation is met), 
Rinderer fails to disclose wherein each equipment mount has an elongate top bar, an elongate bottom bar, and an elongate vertical web, wherein the vertical web comprises first and second portions welded to the top bar and third and fourth portions welded to the bottom bar, wherein the first and second portions are spaced apart from each other such that the vertical web has an upper free edge between the first and second portions, and wherein the third and fourth portions are spaced apart from each other such that the vertical web has a lower free edge between the third and fourth portions.
Dennes discloses an equipment mount (cable manager; abstract) including an elongate top bar (24), an elongate bottom bar (25), and an elongate vertical web (11), wherein the vertical web comprises first and second portions (annotated figure 4 below) fixed to the top bar (annotated figure 4) and third and fourth portions (annotated figure 4) fixed to the bottom bar (annotated figure 4), wherein the first and second portions are spaced apart from each other (annotated figure 4) such that the vertical web has an upper free edge between the first and second portions (annotated figure 4), and wherein the third and fourth portions are spaced apart from each other (annotated figure 4) such 
Therefore, from the teaching of Dennes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the equipment mounts of the cable support assembly of Rinderer with an equipment mount having an elongate top bar, an elongate bottom bar, and an elongate vertical web, wherein the vertical web comprises first and second portions welded to the top bar and third and fourth portions welded to the bottom bar, wherein the first and second portions are spaced apart from each other such that the vertical web has an upper free edge between the first and second portions, and wherein the third and fourth portions are spaced apart from each other such that the vertical web has a lower free edge between the third and fourth portions, as taught by Dennes, in order to provide additional attachment means for supporting various cable arrangements in an organized manner.
Although Rinderer as modified does not specifically disclose that the elements are welded, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Nicolai et al. teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.

As per claim 18, Rinderer teaches the first and second frame elements are pipes (tubes; abstract).  
As per claim 19, Rinderer as modified in view of Dennes discloses the vertical web comprises a first side free edge between the first and fourth portions (annotated figure 4 of Dennes), and an opposite second side free edge between the second and third portions (annotated figure 4 of Dennes).  
As per claim 20, Rinderer as modified in view of Dennes discloses a plurality of equipment mounting holes (annotated figure 2 of Dennes) are located in the top bar, the bottom bar, and the vertical web at predetermined locations of each equipment mount (annotated figure 2 of Dennes).


    PNG
    media_image1.png
    395
    965
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    479
    686
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Rinderer (U.S. Patent No. 6,340,141) and Dennes (U.S. Pub. No. 2008/0130261) has/have been added to overcome the newly added limitations. Applicant’s arguments that previous reference Nicolai fails to disclose the new language regarding the first, second, third, and fourth portions with upper and lower free edges was found persuasive, and the Nicolai rejection has been withdrawn. The newly amended claims are overcome in view of new references Rinderer and Dennes.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633